WESTCOTT, J.,
delivered the opinion of the court.
■ The testimony on.the*trial is not embraced in a bill of exceptions,-according to the requirements of the practice antecedent to the Code, nor does the record contain a case or exceptions enabling us to review conclusions ■ of fact by the jury, in conformity to the requirements of the Code. We cannot, therefore, review any action of the court based upon a consideration of the entire testimony. The exception of the defendant to the order of the court overruling his motion for a new trial, is therefore not before this court, in so far as it involves a consideration of the testimony taken upon the trial. We would remark, however, that if the evidence upon the trial was as we find it in the record, it would not authorize us to'reverse the action of the court in this "respect. The conflicts are direct between one material witness for the plaintiff and one for the - defendant.. To determine upon the credibility of the witnesses is the function of the jury: Where the question is purely one of credibility, the verdict should stand. The only question made upon the motion to set aside the verdict which is brought to our attention, is the question raised with reference to the -competency of one-of the jurors of the jury which determined the issues in flbis case. In .reference to that question, there is an exception, .certified by the Judge, whiqh, sets fo.rtli the facts with-such-certainty and in such manner as- presents a question of law and enables us to review the action of the Circuit Court in that respect. The objection is, that while one of the jurors was registered on the list of voters as Robert Daniels, yet he was selected, summoned and sworn as Robert Stevens. Erom the facts set forth in the exception as authenticated by the Judge, it is apparent that the person who discharged the function of a j uror possessed all the qualifications required by law to render him competent. It is plain that he was a registered voter, that he was a person as to whom the Couuty Commissioners had exercised their *130discretion and judgment in making selections of jurors, and that he was duly summoned, returned and sworn. A difference in name amounts to nothing for this purpose, unless there is a difference in the identity of the person. ■ It is not pretended that the County Commissioners and other officers, in using the name Stevens, did not mean the identical person who .had registered as Daniels. This juror, when he registered, determined his name to be Robert Daniels. The inhabitants of the vicinage, as well as the officers whose duty it is to select returned jurors, call him by another name, and under that other name he discharges the duty of" a juror. The issue in this case was tried, so far as this juror is concerned', by a person possessing all the legal qualifications to determine such issues. This, we think, is all the defendant can ask.
The judgment is affirmed.